Affirmed and Memorandum Opinion filed April 2, 2019.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00988-CV

                   IN THE INTEREST OF R.P.V., A CHILD

                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-04151J

                 MEMORANDUM                      OPINION
      Appellant M.M.D. appeals the decree terminating the parent-child
relationship between her and her son, R.P.J.V. See Tex. Fam. Code Ann.
§ 109.002(a-1). Appellant’s appointed counsel filed a brief in which she concludes
the appeal is frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the
record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978). The Anders
procedures apply to an appeal from the termination of parental rights when an
appointed attorney concludes there are no non-frivolous issues to assert on appeal.
In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.] 2004, no pet.).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of her right to inspect the appellate record and file a pro se response to the brief. See
Stafford v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more
than 60 days have passed, and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is frivolous and without merit. Further, we find no reversible error in the
record. A discussion of the appellate brief would add nothing to the jurisprudence of
the state. D.E.S., 135 S.W.3d at 330.

      Accordingly, the trial court’s decree is affirmed.



                                    PER CURIAM



Panel consists of Justices Wise, Zimmerer, and Spain.




                                           2